DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valve must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, 15-19 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudlaty US 3,503,509.

	Claims 11 and 22, Kudlaty teaches a filter module comprising: a housing (1) and a filter element within the housing comprising: an unfiltered side, a filtered side, a first filter medium (11) arranged between the unfiltered and filtered side, and a second filter medium (8) arranged between the unfiltered and filtered sides and having a higher relative pressure loss than the first filter medium (fig. 1, col. 3, lines 14-16).
	Claims 12, 15-19 and 21, Kudlaty further teaches the first filter medium is a surface filter (fig. 1); the first and second filter mediums have different dimensions (fig. 1); the second filter medium has a hollow cylinder form and the filter element comprises a lid element (10, 10a) on at least one end face of the second filter medium with the first .

Claim(s) 11-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaltis US 3,726,403.

	Claims 11 and 22, Shaltis teaches a filter module comprising: a housing (11) and a filter element within the housing comprising: an unfiltered side, a filtered side, a first filter medium (70) arranged between the unfiltered and filtered side, and a second filter medium (23) arranged between the unfiltered and filtered sides and having a higher relative pressure loss than the first filter medium (fig. 1, col. 4, lines 50-60).
	Claims 12-18, Shaltis further teaches the first filter medium is a surface filter (col. 4, lines 50-60); the second filter medium is a depth filter (col. 2, lines 45-60); the first and second filter mediums have different dimensions (fig. 1); the second filter medium has a hollow cylindrical form and the filter element further comprises a lid element (27, 26) on an end face of the second filter medium, the first filter medium being disposed on the lid element (fig. 1); the lid element has a hollow cylindrical form and has an outlet .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudlaty US 3,503,509.

Kudlaty teaches the filter element of claim 11 but does not teach the second filter medium is a depth filter. Depth filters are well-known in the art as a way to increase the dirt loading capacity of a filter material and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,297,162		Mouwen
US 4,038,189		Dison et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778